On Petition for Rehearing.


Per curiam-,


(en banc).

In the opinion we said that the evidence referred to in specification 3 of the brief of counsel for the company should not have been admitted. We now rule that the article published in The Weekly Register-Call of date October 15, 1909, as limited by the trial court was admissible, and also rule that plaintiff’s exhibit “J J” was properly admitted. Except as thus modified the opinion will stand. The judgment of this court as therein announced is adhered to, and the judgment of the District Court reversed.

Opinion modified.

Teller, J., concurs in the conclusion.
Scott, J., dissents.